4 So. 3d 1290 (2009)
Robert KLECKLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3706.
District Court of Appeal of Florida, Fourth District.
April 1, 2009.
*1291 Robert Kleckley, Bonifay, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the summary denial of appellant's claim that his habitual sentence imposed for count two is illegal and remand for the attachment of record portions conclusively refuting his claim or for resentencing. See Bover v. State, 797 So. 2d 1246, 1251 (Fla.2001). See also McNair v. State, 920 So. 2d 111 (Fla. 1st DCA 2006). We affirm the trial court's denial of appellant's other claim.
WARNER, TAYLOR and MAY, JJ., concur.